847 So.2d 617 (2002)
Debra Dean COOK, et al.
v.
HIBERNIA NATIONAL BANK, et al.
No. 2002-C-0151.
Court of Appeal of Louisiana, Fourth Circuit.
March 15, 2002.
Peter J. Losavio, Jr., Ronald J. Savoie, Losavio Law Firm, Baton Rouge, Counsel for Plaintiff/Relator Debra Dean Cook, et al.
Corinne Ann Morrison, James C. Young, Heather M. Valliant, Chaffe, McCall, Phillips, Toler & Sarpy, L.L.P., New Orleans, Counsel for Defendant/Respondent Hibernia National Bank.
Court composed of Judge MIRIAM G. WALTZER, Judge MICHAEL E. KIRBY and Judge DAVID S. GORBATY.
KIRBY, J.
WRIT DENIED
Interpretation of a contract is the interpretation of the common intent of the parties. LSA-C.C. art.2045. When the words of a contract are clear and explicit and lead to no absurd consequences, no further interpretation may be made in search of the parties' intent. LSA-C.C. art.2046. The words of a contract must be given their generally prevailing meaning. LSA-C.C. art.2047.
Here, the contract specifically and clearly provided that jury trial was waived. Plaintiff is an experienced business woman in these documents.
The court did not err in finding the contracts clear and explicit, in refusing to consider parol evidence, and in striking the request for jury.